281


          OFFICE OF THE AlTORNEY GENERAL       OF TEXAS
                            AUSTIN




pan. &keptFord, AdmLniatr8tor
~exss Liquor Control Board
litian,   roxas

                     Opinion EO. 0-2260
                     Rca Whether Or A0
                           of liquor rev




                                                   IA these letter5




                        hat in view of the facts that the present
                        ing rapldly dopletod and that there visa
                        e for t&e r\rrnlahlr~ of’ such stazw,   you
                        lot a contraot for tho prlntlng of otan?5.
                        this letter,  “Ii0 change in the design
                       being used is oonsldered neoesbnry.”
           Ye, are than referred    to 3ection 45, Artlclo   I of the
lgg8,ggor      Control Act.    It is  stated  that, In conform1  y vlth
           sion, ample sheets of the sttxospe xwv being we 2 vere
Wnt   out to proapeotive   bidders,   along vlth speolfloetlons,by the
                                                                       ...
                                                                             282

goa. Bert For&       Page 2


@     et Control and that by 8cceptlng  &so   samples and wsh..
sns Q~II to the biddora together vi*th the speoificstions covering
w wc);Les,the Board of Control aocepted the suggestionof
@# WQUor controlBoard.
              On Enm?hl2, 1940, seven bids were opened ia the
efflce  of the State Board oi Control
   r thousand SWS,    verex
r 4) 42.642 (5) 37.25#1
w your iniorpltion           the
bi@ast bid priae, namely, 44.5# per thousand at-m.
         ASSuniAg thst the.co&raot is let to .thehighest
bidderaad boslng the future need of e-    on part records,
yeu wko      tho follouing         statomontt
                “Swalng UP the vhole situation  and assunlng that
         the COntrsot be Warded at tho bid prloe of 4444 per me
         thousadl, the total cost of stampa needed during the
         flsCa1 year 1940-41 ~111 Bpproxlsate $16,570, vhfah
         Is $4,570 ln exoess or the amount appropriated by the
         leglalature   for liquor, wine, and beer stamps.”
          After presentlng the above fuets,        pu   nqueet   our
opfnfoa oa the folloving  qwstioar
               9.    Do you conalder the authority of the Texas
         Liquar Control Board as establirhed     In the Texas Liquor
         Control Act for the daslgning of stamps as to lnolude
         the she,    ahap,   oonpositlon, and mothod of printin&
         that Is, as to vhother such stms       shall be printed
         by lithograph or en&ravod steel methods, and vhether
         past. experience as to the use of’ stxu!&% AOV provldod
         lpay be legally   urgad by the Texas Liquor Control Board
         as to any stamps to be contracted    for in the future?

                "2. After doflnlng tho suthority and responsl-
         blllty   of the Texas Liquor Control Board in response
         to question one vi11 you ploaae advise if it 1s essen-
         Ma1 thnt the Texas Liquor Control Board prescribe
         the doslgn and other ayeolfleations,   lf authorized to
         do so, by a regularly   adopted rule nab rogulatlon?
              *3; Do you consldsr the printing of revenue
         stamps aa vlthln that class of vork ref'ccred to as
         stationmy   snd printing ,in the above mentloned Artlole
         XVI, Section 21 or tho Constitution   OC Texas vhlah
         vould require thnt tho contmot    bo approved by the
         Qovernor, Wx-otary    of Ststo, and COnrptWllQr?     ,
                                                                             283

‘-* gort POti, page 3



          '4.  Do you consider the printing of revenue
     rmmps a8 vithin that olass of vork referred   to under
     the above wantloned Artlolea 607 to 630b, R.C.S.1

           '5. If your ansver to questions 3 and 4 abore are
     a the affirmative,     would atiy contract  antered into by
     my department of the Government vhich does not conform
     to the provisions   of the Constitution    and the Revised
     Civil Statutes,   herein Eentioned, be legal and blndlng,
     and may the Texas Liquor Control Board expend any appro-
     priated funds in payment for stamps printed under any
     such contract?                                                                :’:j
          .6. Your valued oplnlon Is also requested        aa to
     whether or not a contract vould be legal vhich       would create
     an obllgatlon  against the Texas Liquor Control      Board
     and the State of Texas in excess of the amount       of
     funds appropriated   by the L8glslatPre for such     purpose.”
          An arsver to your first   question neceasarlly call8
for a construction  OS Article  I Section 45* Texas Liquor
Control Act, which is A.rt%cle 666-45, Vermnls Penal Code. The                       i
prtinent   part of thls statute provldesr                                            :
           “(a).    It shall be the duty of the Texas Liquor                         i
     Control Board and the Board OS Control to have engraved-
     or printed all necessary liquor and beer tax stamps
     a8 provided in both ArtlCl8S I and II of this Act.
     Such stanps shall be of such design and denomination
     as the Texas Liquor Control Board shall from time to
     tirPe prescribe   and shall ahov the amount of tax, the
     payment of vhlch 1s evidenced thereby, and shall con-
     tain the vords *Texas State Tax Paid.’     All contracts
     for stamps required by this Act shall be let by the
     Board of Control an provided by lav.     The Texas Liquor
     Control Board 13 authorized to expend all necessary
     funds from tine to tine to keep on hand an ample
     supply of such stamps .”
           The cardinal and paramount rule of construction        1s
to ascertain the intention    of the Loglslature    in having enacted
b bv, Cousins v. Sovereign Camp U.O.U. (Sup. Ct. of Tex. 1931)
UO Tex. 107 ,. 35 S.W. (2d) 696; and having ascertained       this intent,
It must be given effect    lr it 1s legally   possible  to do so.    Kay
v* Schneider (Sup. Ct. of Tex. 1920), 110 Tex. 369, 218 S.W. 479.
k. must,, therefore,  determine vhat the legislative     intent VSS In
Providing that “such stamps shall bo of such design and denom-
ination as the Texas Liquor Control Board shall from time to
tlm prescribe .” (Article     666-45, aupra.
    ml.   Bert mrd,   Page 4
               1




               The Texas Uquor Ccntrol Act wu origlnslly            eoeated
    u EOUSSBill 77, 44th Leglalatwe,           ?nd Called Session,     19%
    hation 21 of thle bill lovled      cert8ln    tams on alcoholio
    uqmr aad protided that such taxoa vera to ba paid by affixing
    8w      on oech bottle or containor of liquor.         Tha b3giS~tUl’O
    ~aognizod the poaoiblllty     of attoz&a      to counterfeit    these
    rm%     and by VlrtW3   Of 9eCtiOn 2% provided      that 185~ $NWSOnrOrging
    0~ acuntarreitlng    &ny swap provldbcl for Ln the Act vould be
    daoaad guilty of a felony.     Having recognized      the posslblllty
    or tim counterfeiting    of these atazw,      it vould sea that the
    ~glalature   vould have made coam provision        mpWding the type
    or cbawcte.r of ot?z@s to be used in order to prevent,           M     fa~
    u poaslble,    any such countarfalt~.
               Such VIU) the pwp08e of the Lcglalature,      in our
    epinlon, in provldlng in Ssctl3n 45, 80~~4 8111 77, supraB that
    %u& atazij?s shall be of such doslgn ard denomlnatlon n8 tha
    hard shsll rroz t&o to tine pmacFib6.”          Eiwi5g ascertained
f   that the intention   of the Inglslatut-0, l.n thle respect,    va8 to
        vent, as far 8s possible,   my counterfaitlng     or forging of
I   p"lquor atmpa, the vords of' tha stntuta must bo accordad the

i ~.um5t5.g that ccmjmrts vith thla i.ntcnt.
    (Sup. Ct. or Texas, ES?),
                                                 Po;?han v. Pattorocm,
                                  121 Tex. 615, 51 33.     (26) 6%0.

I              Xa the ~880 of McDO55ell v. ~~anmiller    (Cir. Ct. App.,
    1934) 74 Fed. 26 320, a Stnte Comzisslon ln Fiebraske entered
I   l5to a ooatraat vith lk~rns und E'lcDoxmell, vhereby they vere to
    bat as aonsultant engineers end have the duty of supervlsinO
    the plan tmd doslip of o bc:cstlng plant vhlch vas to BerYe the
    Unlvcralty and Stuto Cnpital.    ?m oourt in detarainlng   the
    ncanlng or “Ceslgn,’ oald:
                nI)oslgn must include not onI3 the mode0r installa-
          tlon, but the type and wsd of rmterlalr to be wed
          in tbs aonstruation...
                Such is the 8~365iw or the vord %ealgn'      63 it 1s wad
    ia Artlale 6GG45, Vornon~o Peml Code, and in order to @vo
    err00t   to tho.lntentlon     of the Leglolature (to provent, a0 far
    W pO88ible, ang aountari+eftUig or forging OS uq"or s-s),
    it la tho o?lnion of tW8 dapartment that tize Taxas Uquor CO5tPOl
    ~al’d  has  8UthOrit.y   to sscitty  tho si80, Oh5p0, CoW?O8itio& End
    mthod of printing llguor 8tar,ps vhlch lnoludea the authority
    to doternine vhethor such stamps shall be prtitad by lithogrWh
    W owravad steel nethod8.
g0n.   mrt    Ford, Page 5


              6     V~OVor       this   MSYOP      t0   70~   rb3t    p93ti0n        aad
tie aver     to your second question, vhich follovs, vo deem
Lc ~txcssary     to ansver the lsst part 0r the rim   ipstioa
mutive to the legality     of ur@.g past experiences  as a
sr;tsrlonfor future              etaq contracts.
              Ulth refocanae to your sooopld quostlon, there 1s no
8;4olrlo     provision In tho Texas Liquor Control Aot (Eouso Bill
n, 44th I.%&., 2nd C.S., 1935, as amendedby E.B. 5, 45th Leg.,
P.S., 1937) vhich votid require the Texas Liqwr Control Soard
to proscribe the dasign or thsso revemo stemps    by a ragulmly
sdoptod rule or Te,@ation.    In the absamo OS such e requlro-
mat, and since it 1s ‘8 voll nettled propooitlon that.statutes
are to be given a reasonable and sonslble  construction,   rather
&sn a stralnod or tochnical   one (39 Tax&W. X72), Lt 5s not
essential that the Texas Liquor Control Board speclfJ    the doslgn
of there revenue stamps by a re@arly adopted rule of Fogulatlon.
              It 1s our oplnlon that any reasonable swum adopted
by the Board In specifying the tioaign 0r thoro   revenue  rtamps
sad vbich is reasonably calculated  to notlSy the Board ot Coatrol.
Of the type and character of tho stamps vhlch the Liquor COntPOl
Bosrd, In the exercise 0r its sound   dlsdrotlon,   deems best for
the purposesdoslrod,   vould be sufficient. Such a aonstruotlon
vould be the reasonable one and votid comply vlth t&9 lsgiis-
lstivointunt.
              YOW        thed,    fourth     an4     firth qt30stm3 am3         30   muted
tit    vo vi11 consider           them togother.
              Aftor stntlng that liquor stamps vom                     to be of suoh
deSi&n as t.ho Toxaa Uquor                 Control      B0ard tight   prosorlbo,           the
~@BlQtUro provldod:
             , . . All contracts for stfuaps roqulmd by this
       Act shall be let by tho Board oi’ Control as provldod
       by I.av...” (Underscoring ours )
          Clearly,  the Lo~lslaturorecognized the existence Of
k bv under vhlch cozdrncta for Surnbhixg the necessary stamps
Could ba lot.  ,Tht?ro UM only tvo statutos  which the La~lslaturo
Ccud have had in nlnd in this instance.     The Slrst of thoee
satutos  lo Articla  608, Varnon’s RevlBod Clvll Statutes,  1925,
Wch providoo t
                                                                                        .
                                                                                            28fi




loo.   Bert   Ford,   Page   6


              ,Vhe Board shall bmuot           for a term        0r      not
       emaading       tuo years vlth    rospor~lble      pmmm~,
       rlrrjs,   cor~orutlom     or   a3nociations     0r    pecaons,
       q/ho shall be rosldento of Texas, for supplyin&
       to ths Stab all yrlnting,      bfru.Uq, stationery
       and sup~lios nP liZ;o c;xrficte~ for al2 dopctmnta,
       kxt1tutfo.m     and boards, save and sxcopt such
       uork es my iw dona at the yarlous educational
       ami eletmoaynmy institutions.       said contract shall
       be let to the loveat p3d boat reeponsibh        bidder
       after public advertising    af such proposad bstt:ng
       ror one% 8 uoak for r5u.r con5eoutive vocks in ut
       least six nevspuprs 0C gonoral circulation         10 this
       state.    tie two of such p3p~ra shall bo published fn
       the 6)33cJcounty.    Tba iiomd may reject 811~and all
       bids; the ronson therefor     ahall be entered 3.n full
       in the minutos or the Bourd and shall. be open to
       the inspeotion    of the publ.lc at all tirzos.    Nev aon-
       tracts sOal1 be mado in the mam manneras hord.n-
       b&ore prwidod. ” (mderscoriag        ours)

              The eocond statute       is Artiale     634,    Vernon’s         RiwWod
Civil Statutes,        1925, and it reads aa iollovsr
               Vhe Board or Control       shall     purckass     all       the
       ~upplIos used by oath Department of’ thv State OOV~FIL-
       nent, iacludi.lg the State Prison Systam, and eaoh
       elsw~osynary lr~tltutlon,      Uormal school,   Agricultural
       alad Hechaoical   Collem,    University at Texas, and saoh
       and ell othor State Yohoolu or Departrzonts of the State
       Oovornmentheretofore       or hereaftir created.     Such sup-
       plias to locltie     furniture end ffxCu.ro~, technical
       lnstrunantaand books, and all otbor things roqulrod
       by the dIlfercnt~deyiWx+nts       or lnstitutiOn8,    except
       strlotly   pctriohable @~0d8.”
          Article 66645,       CiuplVb,Makes zt the dutr 0r the l3cnrdo
Feroin provided for to hfm3 811 n~cssoary l.Qt10r and hoer stam;ls
 Wcravad or printed.”      krtioie   634    supro,   mlutes   to the PUP-
&80 of suppllen, vhereas Artlolo &,              sup’%, r8late8 SpOcifiC-
sly to printing f?rul surplios     of Uko charaoter.        Comidarlng
all tbroo of thoao statutes togothor,         vo feel Chat there can be
8x1doubt but that the Legislature        contemplated that the EtarPp
~ntrnota vould ba let uador Article         608.
           Artl’elo        16, Seation   21, ‘psxao ConoUtution,    protideo~

           ‘sea.      21.
                      All otatfonory,   and printing, exuspt
     proobuaatlons  and ouch printing ao .rmrybo done at t&o
     Doaf and LhunbAsylum, popor, and Sue1 uood in the
     b~f818tlve   and Oth8l' departments of the ~ovwnmont,
     sxaept the Judlclal   Dopnrtment, ohall be Suanlohed,
     and the prlntLn8 and binding OS the laws, journals,
     and deportment reports,   and all other prlntiq   and
     bw       aad the repnlri~   and furniohl~~ t&e halls and
     POWS UsOd        rOl. the L!EiStl~S Qr the Li3~3iatUW         Md it13
     wncaittoeo, ~hal,l be porfomed under contract,      to be
     given to the lovoot rosponolble   bidder, below ou.ch
     maximus price,   end under ouch regulationo,   ao shall be
     prooorlbad by lav.    80 amber or osslosr of any dopart-
     wnt of the govorsmnt     shall be in any way intereotrd
     in ouch ocintracto; and all euch contraoto shall be
     oubjoot to the approval of t&o Governor,     Seam3t8q
     or stem and Coxptroller.”
          The ficEPar0 OS the Conotltutloa     3n providing r0r the
madrsapy dopartmontal prlntlng provided that the contract 8hould                .   !
bo let to the lovast reoyomlblo     bidder, ‘under auoh rules and
mgu&tlano ao shall be prescrlbsd       by &v.~    It vaa, than,
aontbmplated that tho &@slature      would omct statutes ln
~COrdanCO vith AIUolo    l.6, Saotlon 21 of our Conatltutlon
for the purpoot3      of    em3ctuatinE;this provisicrr.
           Artlalea  607 to 63Ob, lnolwivo,    Verncm~o Rev&sod
Civil Statutes, 1925, are thho leglolntlve    enactaeats contom-
Plated by the fmmers OS our Constitution,      &u@ ainnao the print-
in8 or engraving OS the awvonue ota!cpo hero In quootloa 10 that
     of vork rofcrrad   to in Article  Go8, it neccsuarily    lo the
CtE 8 of vark referred   to in Artlcls   lG, 3oution 21, of the
Constitution of Taao; and all contrsots      for tho “printing
C@ erqravlng” of thcao s-o      must be approved by the c)ovtwnor,
~oretary    of state and Comptroller,  00 is therein provldod*
         It ir, therefore our opinion that your third and
S=H.b queotlons should both be ansvored in the ~SriI%3t%tlV~.
           The fifth question preoonted 18 a very brood O~OD
but by rcferrlng    to quootion number three, ve oaounu3 that YOU
Qalre our oplnlon ea to vhothor or not a contract for the
Piatlag   of these Upuoz otaq~,    which la not approvod by tho
OOV~Faor, 3.screttuy 0S Steto and Conptrollor,    ao is provided
top in Artlola   lG, Section 21, Texas Conotltutlon~   vould be
h-1    and blndln.&
*.    mrt pordB PW             a
                                                                             .
               &thW       CtUb8Or8tat0~XlX?i%&S         PubllshftqCO. 9.
           ss0mat-y       0r state   (sq~. ct. 0r m~tarut,  1a99), 56 ~00.
grthe         facts     shoma that the state 0r PZontanahaa a conatltu-
u-1                vhich in all r8SpUtS vas aubstantiallp
           prOViSiOn                                         thw
-     act Article lG, Section 21 of our Twxas Contttitutlan.   Ihw
p~~~sion of the Hontaaa Constitution    fequirwd all printing
a&raots     to bw approved bp the Oowrnor and the State Treaeurer.
            fn aaoordaxuo vith this protisfon OF the Constitution
d    th8    IW@AtiOW    prwsaribud by lair, the &U.Pd of EXa!!dnors
dvartlsod    for bfds for printing and, having: found that thw
bid of the relator ~66 the lovest and beet,       awarded the contrmt
b t,h&ptatntirP.      Appllcatfon    vaa mud8 for 6 urft  of psndamus
requiring   the tiwowtary   of State   to deliver oop~os ‘oP the bra
to the state PubLiShin& Coripmy to the and that sam ml&t be
            Ihw Cocrmy contondti      tkerw MS an existing   contract
t%~~~*t,h%     Stat8 and  thcx#elvea by virtue oP the avard mudo
hl the Btird of Eaminors~ on the other hand the Secretary of
St&to contendud there uas no contract bwcawo under the Con-
rtftutlon aXl such printing; contracts vwre subject to the
QQtVVti    0i th8 GOVOMOr    and the fXiBCLt)UC(I~,
                                                  Mb, if Mt OppcOVod
by thoa, verw lnvalld and in wffwct no oontraet.
          The couxt doned the matier roqwsted   and in boldlng
that tha approval 0r the Governor eml Freaeurer va8 wasontial
before there could be a valid contraot, ia part, statedt
            e . . . The appWtai Of the38 OftiWPS        OC%tQi%tOtt
      tho contract.     . . . It bolng indispensable     that thw
      ttgreomnt ot the board ahall bw approved by the BOY-
      wrnor aad tmamarer, before thorw CM bo a valid
      oontract,     mro a5logatlons     that tho bomd ot oxaalnwra
      rooolvod bids, and nndw a controot vlth relator,            vhose
      bla VW the lowm,          az-0 wholly Lasufr~ciwnt;    ...n

            Arkmsas has a conatftutlonsl   provision   vhlch, also, is
substantialljr  the ss.mwas Artiolo  16, Sootlon 21 of our Constltu-
uon.     The Suprwms Court of Arkansas in Ellison    0. Olllvwr (1321)
%'   S.W. @6,   conetruing oaid aectlon,  and In hokIln&    that a
 rirrting oontract~ub.loh kd not bown spproved     by the Trwaeurer
POne of the thrww officers   rtaml) was not a valid and bindlq
Cahtract     up0n~t.b      state,   In   part,   tfaiat

             . . . The sootfan of the Constitution
               "
                                                       in uestlon
      Provldos that a11 such contmts       oball,bw sub 7 act to
      the 8pp~O~81    Of the GOVOMOr,  hK?dtOr,    aIId T~%%wxw.
     ~QCI.Bert Ford, Page 9


          mforo       thir is don8 no oontraot
                                             18 tmdw.. . The lnnguago
          we&la plain    and uziaznbi~uo~~~,and it Is apparent
          that th8 requlremwnt that the contract shall be appn>Oed
          by the dwrrlgaatwd ofPloers 3.8 niandator~.~
                Wo are OP tlmoplrclon  that the abov8 cases are a oorreot
     lxprt~asio;lof the lair in regard to the point hbre la quertion,
     urd therefore,  as 0 general rule, an alleged contraot for the
     printing 0r liquor sUmpa would not bw binding unless it is
     rpproved by the Oovorno~, Secretary of' State, and Comptroller.
                 Since, a13 a Semral rule, there 1s no mua contract
     for prlntlq    until it has been appw30a b7 the officers     nwmd
     in the above mcntloncd swotlon of the Conotltutlon,     and alnce
     the Constitution    providas that all prlntI.ng shall bw pcrfomed
     under contract,    vo are of the opinion th6t the Texas Liquor
     Control Board vould not bw authorized     to expend sny appropriated
     funds in paynwnt for stamp8 unloes the contract hs3 bsen apprOV0a
     by the Oovernor. Secretary of State, arid Ccmptroller.     See
     Attorne7 General's Oplnlona ijos. O-289 and O-815.
               With regard to your last questlon,   you no doubt have
     in mind the logallty   of obU@tlom    vhlch night bw cradtwd by
     8ow apwcilic contract.     Since YO have not men this oontract,
     or a cop7 of it., it I?, inposslblw for us to pensa upon its
     le@ltp   or to dotoxmine tho wxtont of the obllgatlone,     if any,
.'   vblch it might   oreatw against the State.
                    Trusting   that this   vi11   satiafaoto~ll7      anawr     gour
     qwstiona,       we are

                                                     Your0 very truly
                                              ATTORREX GE?iERAL
                                                              OF l'E7AS


                                                  .-vu       Yaltor    R.     och